United States Court of Appeals
                     For the First Circuit

No. 18-1254

                    UNITED STATES OF AMERICA,

                           Appellant,

                               v.

              KENNETH BRISSETTE; TIMOTHY SULLIVAN,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS
           [Hon. Leo T. Sorokin, U.S. District Judge]


                              Before
                 Torruella, Kayatta, and Barron,
                         Circuit Judges.


     Randall E. Kromm, Assistant United States Attorney, with whom
Andrew E. Lelling, United States Attorney, were on brief, for
appellant.
     Sara E. Silva, with whom William H. Kettlewell and Hogan
Lovells US LLP were on brief, for appellee Kenneth Brissette.
     Thomas R. Kiley, with whom William J. Cintolo, Meredith G.
Fierro, and Cosgrove Eisenberg & Kiley were on brief, for appellee
Timothy Sullivan.
     Paul F. Kelly, Donald J. Siegel, Jasper Groner, Segal Roitman
LLP, Michael T. Anderson, and Murphy Anderson PLLC on brief for
Members of Congress representing Greater Boston, amici curiae.



                         March 28, 2019
            BARRON, Circuit Judge.     In 2015, two officials of the

City of Boston, Massachusetts (the "City") allegedly threatened to

withhold permits from a production company that needed them to put

on a music festival, unless the company agreed to hire additional

workers from a specific union to work at the event.     The officials

were indicted for Hobbs Act extortion and conspiracy to commit

Hobbs Act extortion two years later in the United States District

Court for the District of Massachusetts.     The defendants sought to

dismiss the indictment for failing to satisfy the "obtaining of

property" element of Hobbs Act extortion.     18 U.S.C. § 1951(b)(2).

The District Court granted that motion, and the government appeals

from the order of dismissal.    We vacate and remand.

                                  I.

            The Hobbs Act prohibits interference with interstate

commerce through "robbery or extortion." Id. § 1951(a). The Hobbs

Act defines "extortion" as "the obtaining of property from another,

with his consent, induced by wrongful use of actual or threatened

force, violence, or fear, or under color of official right."     Id.

§ 1951(b)(2). The "induced by wrongful use of actual or threatened

force, violence, or fear" prong of the offense delineates a

distinct form of extortion from the "under color of official right"

prong.    See Evans v. United States, 504 U.S. 255, 263-64, 264 n.13

(1992).




                                - 2 -
             The    indictment      sets       forth   charges      against   Kenneth

Brissette and Timothy Sullivan, each of whom were employees of the

City at all relevant times.              The indictment charges each of them

with Hobbs Act extortion and conspiracy to commit Hobbs Act

extortion in violation of 18 U.S.C. §§ 1951 and 2.                    The indictment

charges Brissette and Sullivan, however, only under the "induced

by   wrongful       use   of    .    .     .     fear"      prong    of   Hobbs    Act

extortion -- specifically, with the "wrongful use of fear of

economic harm."       See 18 U.S.C. § 1951(b)(2).

             A grand jury handed up the initial indictment on May 27,

2016.   That indictment charged Brissette alone with only Hobbs Act

extortion.    The grand jury then handed up a superseding indictment

on June 28, 2016.         The superseding indictment added a charge of

Hobbs Act extortion against Sullivan and also charged both men

with conspiracy to commit Hobbs Act extortion.

             The    operative       indictment         is   a   third     superseding

indictment.        It alleges the following facts, which we accept as

true for purposes of our review.               See United States v. Ngige, 780
F.3d 497, 502 (1st Cir. 2015).

             Brissette and Sullivan were both employed by the City at

the time of the alleged offenses.                Brissette was the Director of

the City's Office of Tourism, Sports, and Entertainment.                          That

office, among other responsibilities, helps entities that wish to

host events in Boston secure permits to use public areas as the


                                         - 3 -
venues. Pursuant to his official powers, Brissette had the ability

to issue and hold such permits.            Sullivan was the Mayor's Chief of

Staff for Intergovernmental Relations and the Senior Advisor for

External Relations.         The Mayor at the time was Martin Walsh.

               Crash Line is a production company that had a licensing

agreement with the City to put on biannual music festivals on

Boston City Hall Plaza.1              The licensing agreement required Crash

Line to obtain permits from the City to stage each festival.

               Between    July   and    September     2014,   Crash   Line   sought

certain permits and approvals from the City to put on one such

festival in September 2014 as well as an extension of its licensing

agreement.         While Crash Line was awaiting the permits and the

licensing agreement extension, Brissette and Sullivan repeatedly

told       Crash   Line   that   it    would   have   to   hire   members    of   the

International Alliance of Theatrical Stage Employees Local 11

Union ("Local 11") to work at the upcoming music festival.2                   Crash

Line repeatedly stated that its labor needs for that music festival

were already satisfied by a pre-existing contract with a non-union

company.       The licensing agreement between Crash Line and the City


       1   The indictment refers to Crash Line as "Company A."
       2
       In 2013, Local 11 had attempted to obtain work for its
members from Crash Line to work at an upcoming festival. Crash
Line was not a signatory to any collective bargaining agreement
with Local 11. Crash Line repeatedly told Local 11 that its labor
needs for that upcoming music festival were satisfied by a contract
that it had already entered with a non-union company.


                                         - 4 -
did not obligate Crash Line to hire the workers that it needed to

put on a festival from any union or otherwise place restraints on

Crash Line's hiring practices.

          On September 2, 2014, Brissette and Sullivan met with

Crash Line and again insisted that Crash Line hire members of Local

11 to work at the upcoming music festival.   Brissette and Sullivan

insisted that half of Crash Line's labor at the festival consist

of union members.   That same afternoon, Crash Line "entered into

a contract with Local 11 to hire eight additional laborers and one

foreman as a result of the demands made by Brissette and Sullivan."

Shortly thereafter, the City issued Crash Line the permits that it

needed to put on the festival.3

          The first superseding indictment alleged that Brissette

and Sullivan had "attempted to and did obtain" from Crash Line



     3 The indictment also alleges facts relating to two separate
incidents in the summer of 2014 in which Brissette and Sullivan
allegedly threatened to refuse to issue permits to two other
production companies -- a production company filming the reality
TV series Top Chef in Boston (referred to in the indictment as
"Company B") and a production company filming a promotion for that
show (referred to in the indictment as "Company C") -- unless they
agreed to "make a deal" with Local 25 of the International
Brotherhood of Teamsters.    But, the indictment does not allege
these incidents as separate counts of Hobbs Act extortion or
conspiracy to commit Hobbs Act extortion. Instead, the government
represented that it intends to offer evidence of these incidents
only as proof of the defendants' intent, which is not at issue in
this appeal. Accordingly, we do not need to address whether the
facts alleged in the indictment relating to these incidents
sufficiently allege an "obtaining of property" under the Hobbs Act
extortion provision.


                                 - 5 -
"money to be paid as wages for imposed, unwanted, and unnecessary

and superfluous services and wages and benefits to be paid pursuant

to a labor contract with Local 11."        That indictment further

alleged that Brissette and Sullivan had done so "with the consent

of [Crash Line] . . . , which consent was induced by the wrongful

use of fear of economic harm to [Crash Line] and others."       The

indictment also alleged that Brissette and Sullivan had conspired,

"together with others, known and unknown to the Grand Jury," to

commit the alleged extortion.

            In January 2017, Brissette and Sullivan moved to dismiss

that indictment pursuant to Federal Rule of Criminal Procedure

12(b)(3).    They contended that the indictment failed to allege

"that the defendants themselves obtained or sought to obtain th[e]

wages" alleged to be the extorted property.      The District Court

denied the motions.

            In September 2017, we issued our decision in United

States v. Burhoe, 871 F.3d 1 (1st Cir. 2017), which concerned the

scope of Hobbs Act extortion.      The defendants thereafter filed

renewed motions to dismiss the first superseding indictment under

Federal Rule of Criminal Procedure 12(b)(3).   They argued that, in

light of Burhoe, the indictment did not adequately allege the

required elements of "wrongful[ness]" and "obtaining of property."

            The government opposed the defendants' motions and, on

November 29, 2017, obtained a second superseding indictment.   That


                                - 6 -
indictment modified the description of the "property" that the

defendants had allegedly "obtain[ed]" from Crash Line to "money to

be paid as wages and employee benefits and as wages and employee

benefits pursuant to a contract with IATSE Local 11."             Then, on

January 31, 2018, the government obtained a third superseding

indictment -- the operative one -- that made only non-substantive

changes to the charging language.

           On February 28, 2018, the District Court again refused

to dismiss the indictment, because the defendants' motions to do

so were based upon facts beyond the indictment.        Nevertheless, in

light of the parties' disagreement over the meaning of "obtaining

of property" in the Hobbs Act extortion provision, the District

Court   offered   the   following   proposed   instruction   as   to   that

element:

           To prove ["obtaining of property" under the Hobbs
           Act extortion provision], the government must prove
           beyond a reasonable doubt that Crash Line was
           deprived of its property, and that the defendants
           acquired that property.     A defendant "obtains"
           property for these purposes when he either: 1)
           takes physical possession of some or all of the
           property; 2) personally acquires the power to
           exercise, transfer, or sell the property; or 3)
           directs the victim to transfer the property to an
           identified third party and personally benefits from
           the transfer of the property. It is not enough for
           the government to prove that the defendants
           controlled the property by directing its transfer
           to a third party, nor is merely depriving another
           of property sufficient to show that the defendants
           'obtained' that property.




                                    - 7 -
As to the third theory of "obtaining," the District Court also

proposed to instruct the jury that:

           Under the third theory of "obtaining," you must
           determine, based on all of the evidence before you,
           whether the defendants personally benefitted from
           the transfer of the property. Instances in which
           a defendant personally benefits from the transfer
           of property could include: when the defendant or an
           organization of which he is a member receives a
           thing of value other than the property as a result
           of the transfer; when the defendant directs the
           property to a family member or to an organization
           of which the defendant is a member; and/or when the
           defendant directs the property to a person or
           entity to whom the defendant owes a debt, intending
           that the transfer of property will satisfy that
           debt. A defendant does not personally benefit from
           the transfer of property when he merely hopes to
           receive some future benefit, or when he receives a
           speculative,     unidentifiable,      or     purely
           psychological benefit from it.

The   District    Court   presented    its       proposed    instructions    as

governing only the "obtaining" element.             The District Court did

not purport in the proposed instructions to address any of the

other elements of Hobbs Act extortion.

           The    government       filed    an     emergency      motion     for

reconsideration     of     the     District       Court's      proposed     jury

instructions.      The    government   challenged       only    the   "personal

benefit"   requirement      that     the     District       Court's   proposed

instructions had imposed for the third theory of "obtaining."               The

government indicated that its evidence would be insufficient to

meet that element if the District Court did not change the proposed

instructions.     The defendants opposed the government's motion.


                                    - 8 -
They       argued   that   the   District   Court's   proposed   instructions

correctly stated the law governing the "obtaining" element.

               The District Court declined to reconsider its legal

analysis but asked the government to proffer "the admissible

evidence of [personal] benefit it possesses."            The government made

such a proffer4 and filed a motion under Federal Rule of Criminal


       4
       The government proffered the following evidence "regarding
whether the defendants obtained a personal benefit in connection
with their efforts to force Crash Line to transfer wages and
benefits to Local 11 workers":
           Mayor Walsh enjoyed the support of multiple unions
            during his campaign for mayor, and some members of
            the administration assumed that unions would be among
            his preferred constituents.
           Local 11 Business Agent Colleen Glynn reported to her
            union members in an email on September 3, 2014 that
            they secured one crew chief and eight deck hands for
            the September 2014 Boston Calling Concert, and that
            "I want you all to know we got a ton of help from City
            Hall. Starting with the top, Mayor Walsh and his staff
            members Tim Sullivan & Joe Rull . . . these folks
            fought hard for us because Local #11 fought hard for
            them . . . and we MUST keep supporting them & the
            political candidates who will keep fighting on the
            side of labor. When there is a call to action event
            Local #11 must send help."
           The defendants wanted to avoid any embarrassment that
            a Local 11 picket and the use of a giant inflatable
            rat on City Hall Plaza might cause to a defendant and
            the Walsh administration, especially in light of the
            June 2014 actions of Teamsters Local 25 members in
            connection with the filming of Top Chef in Boston and
            Milton, which actions had garnered press attention
            and criticism in August 2014.

On appeal, the government does not dispute the District Court's
conclusion that the evidence that it proffered did not suffice to
show a personal benefit under the District Court's proposed



                                      - 9 -
Procedure 12(b)(1) "request[ing] that the Court now decide the

legal        issue     of        whether     'obtaining'           has    been    shown."

Simultaneously, the defendants filed renewed motions under Federal

Rule of Criminal Procedure 12(b)(3), unopposed by the government,

for dismissal of the indictment.

               On March 22, 2018, the District Court, resolving both

the Rule 12(b)(1) and 12(b)(3) motions, dismissed the indictment.

The District Court rejected the government's "primary position

that    no    showing       of    benefit    whatsoever       is    required     to   prove

extortion (even where the property is acquired by a third party,

rather than the defendants)."                 The District Court concluded that

the government's proffered evidence and the facts alleged in the

indictment      were     insufficient         to     show   --     as    it   interpreted

"obtaining of property" in the Hobbs Act extortion provision to

require -- that the defendants received a personal benefit from

the transfer of wages and benefits to the Local 11 workers that

the    defendants       allegedly      directed       Crash    Line      to   make.     The

government then appealed.

                                             II.

               Under Federal Rule of Criminal Procedure 12(b)(3), a

defendant must "raise[] by pretrial motion" any "defect in the


instructions.    The government's position is -- as it was
below -- that no such showing of personal benefit is required to
show an "obtaining of property" under the Hobbs Act extortion
provision.


                                            - 10 -
indictment or information, including . . . failure to state an

offense."       Fed. R. Crim. P. 12(b)(3)(B)(v).            Ordinarily, with

respect    to   such   a   motion,   "the   question   is   not    whether    the

government has presented enough evidence to support the charge,

but solely whether the allegations in the indictment are sufficient

to apprise the defendant of the charged offense."                 United States

v. Savarese, 686 F.3d 1, 7 (1st Cir. 2012); see also United States

v. Stewart, 744 F.3d 17, 21 (1st Cir. 2014) ("At the indictment

stage, the government need not 'show,' but merely must allege, the

required elements [of the offenses charged].").

            In limited circumstances, however, "under Federal Rule

of Criminal Procedure 12(b)(1), 'a district court may consider a

pretrial motion to dismiss an indictment where the government does

not dispute the ability of the court to reach the motion and

proffers, stipulates, or otherwise does not dispute the pertinent

facts.'"    United States v. Musso, 914 F.3d 26, 29-30 (1st Cir.

2019) (quoting United States v. Weaver, 659 F.3d 353, 355 n* (4th

Cir. 2011)).        "Under this scenario, a pretrial dismissal is

essentially     a   determination     that,   as   a   matter     of   law,   the

government is incapable of proving its case beyond a reasonable

doubt." United States v. Hall, 20 F.3d 1084, 1088 (10th Cir. 1994)

(emphasis in original).

            Based on the government's motion under Federal Rule of

Criminal Procedure 12(b)(1) for the District Court to "decide the


                                     - 11 -
legal   issue   of   whether   'obtaining'    has    been   shown"   and   the

defendants'     simultaneous    renewed    motions,    unopposed     by    the

government, for dismissal of the indictment under Federal Rule of

Criminal Procedure 12(b)(3), the District Court dismissed the

indictment.     The District Court did so based on its determination

that the facts alleged in the indictment and the government's

proffered evidence "regarding whether the defendants obtained a

personal   benefit"     were   insufficient     to    "prove    [that]     the

defendants obtained the property at issue as required" under the

Hobbs Act extortion provision.

           We have jurisdiction under 18 U.S.C. § 3731 to review any

"decision, judgment, or order of a district court dismissing an

indictment."    Id.; see also Weaver, 659 F.3d at 355 n.*.           "Because

the district court's ruling was a legal determination based on its

interpretation of [18 U.S.C. § 1951(b)(2)] and relevant case law,"

Hall, 20 F.3d at 1088, we proceed to "review[ing] the [D]istrict

[C]ourt's conclusion de novo," Musso, 914 F.3d at 30.

                                   III.

           The primary issue on appeal is a limited one.             We must

decide whether the defendants' "merely directing property to a

third party" constitutes their "obtaining of [that] property"

under the Hobbs Act extortion provision -- as the government

contends -- or whether -- as the District Court ruled and the

defendants assert -- the defendants must also "enjoy[] a personal


                                  - 12 -
benefit from" that directed transfer in order for the "obtaining"

element to be satisfied.          Because "[a]s framed, on admitted facts,

th[is] question . . . is [only] an issue of law," our review is de

novo.    Musso, 914 F.3d at 30.

                                          A.

             "We begin where all such inquiries must begin: with the

language of the statute itself."                 Caraco Pharm. Labs., Ltd. v.

Novo Nordisk A/S, 566 U.S. 399, 412 (2012).                       The Hobbs Act

extortion provision does not refer to the defendant's "obtaining"

of   anything      other   than   "property       from    another."     18    U.S.C.

§ 1951(b)(2).       The "obtaining of property" element does not on its

face, therefore, require the government to prove that the defendant

received a personal benefit, at least insofar as the government

otherwise may show that the defendant "obtain[ed]" what the statute

refers to as "property."

             The     defendants         nevertheless       contend     that      the

text    --   apparently     through     the    use   of   the   word   "obtaining"

itself -- impliedly imposes that "personal benefit" requirement in

a circumstance in which the defendant is charged only with having

"induce[d]" the victim's "consent" to transfer "property" to an

identified third party.           Id.    But, when we focus on the possible

meaning of the word "obtaining," we see no reason to import such

a "personal benefit" requirement into the text.




                                        - 13 -
           The Hobbs Act does not define either the word "obtaining"

or the broader phrase, "obtaining of property," in which it

appears.   See id.       We thus follow the interpretive approach that

the United States Supreme Court used in Scheidler v. Nat'l Org.

for Women, Inc., 537 U.S. 393 (2003), in an attempt to discern the

meaning of "obtaining."       There, the Court was similarly confronted

with a contention that the "obtaining of property" element in the

Hobbs Act extortion provision did not encompass the conduct for

which the defendants had been charged.               See id. at 404.    The Court

proceeded by looking to the common-law crime of extortion, which

in turn led the Court to consider how the Model Penal Code ("MPC")

defined extortion and its "obtaining of property" element.                      See

id. at 408 & n.13 (quoting Model Penal Code § 223.3, cmt. 2, at

182).

           The    MPC    definition    of    extortion,     as    it   turns   out,

expressly defines "obtaining" -- as the Court noted in Scheidler.

See id.    The MPC does so by defining "obtaining" -- again, as

Scheidler notes -- as "bring[ing] about a transfer or purported

transfer of a legal interest in the property, whether to the

obtainer   or    another."     Id.     (emphasis       added)    (alterations    in

original) (quoting Model Penal Code § 223.3, cmt. 2, at 182).                   The

MPC   definition    of    "obtaining"       quoted    by   Scheidler    expressly

provides that it encompasses conduct in which a defendant brings

about a transfer of property to a third party rather than to


                                      - 14 -
himself.     See id. (quoting Model Penal Code § 223.3, cmt. 2, at

182).   That definition does so, moreover, without purporting to

require in such a circumstance that the defendant who brings about

that transfer to a third party receive a personal benefit in

consequence.      In other words, the word "obtaining," as used in the

MPC   definition    of    extortion,    does   not    impliedly     contain      the

personal   benefit       requirement    that   the    defendants       contend    is

impliedly contained in the word "obtaining" in the Hobbs Act

extortion provision.

             We   recognize   that     Scheidler     was   not   concerned      with

determining whether or when a transfer of property to a third

party, effected at the defendant's direction, could satisfy the

"obtaining of property" element.           But, the fact that the text of

the MPC definition of extortion to which the Court looked in

construing    the   "obtaining    of    property"     element     of    Hobbs    Act

extortion imposes no "personal benefit" requirement in such a

scenario strongly counsels against the defendants' position that

such a requirement must be lurking in the Hobbs Act.                   Nothing in

Scheidler -- nor in any other precedent -- suggests that Congress

intended the Hobbs Act to codify a form of extortion different,

with respect to the "obtaining of property" element, from the

common-law form of extortion defined by the MPC.                 See id. at 402–

03 ("While the Hobbs Act expanded the scope of common-law extortion




                                     - 15 -
to include private individuals, the statutory language retained

the [common-law] requirement that property must be 'obtained.'").

            The surrounding context of the word "obtaining" in the

Hobbs Act's extortion provision reinforces this conclusion.                See

Davis v. Michigan Dep't of Treasury, 489 U.S. 803, 809 (1989) ("It

is a fundamental canon of statutory construction that the words of

a statute must be read in their context and with a view to their

place in the overall statutory scheme.").            The text provides that

it   is   "property"   and   not   a    benefit   that   the   defendant   must

"obtain[] . . . from another."           18 U.S.C. § 1951(b)(2).    Whether a

defendant receives a "personal benefit" thus would not appear to

provide a means of distinguishing between transfers of property to

third parties directed by the defendant that would satisfy the

"obtaining of property" element and those that would not.

                                         B.

            When we turn to Hobbs Act extortion precedents that

directly address the application of the statute's "obtaining of

property" element to circumstances in which the defendant is

alleged to have directed the transfer of property to a third party,

we find further reason to doubt that the element requires proof

that the defendant received a "personal benefit" from such a




                                       - 16 -
transfer.    We start with United States v. Green, 350 U.S. 415

(1956).

            There, a union and its representative were charged with

extorting from employers "wages to be paid for imposed, unwanted,

superfluous and fictitious services" of members of the union other

than themselves.    Id. at 417.    In rejecting the view that "the

Hobbs Act covers only the taking of property from another for the

extortioner's personal advantage," Green concluded that "extortion

as defined in the [Hobbs Act] in no way depends upon having a

direct benefit conferred on the person who obtains the property."

Id. at 418, 420 (emphasis added).

            The defendants are right that the transfer of property

that the defendants induced in Green was to members of a union to

which the defendants belonged.       They are also right that the

defendants here were not members or agents of the union from which

Crash Line was allegedly forced to hire "additional" workers for

the music festival.   But, the Court did not indicate in Green that

it intended to limit its categorical statement rejecting a "direct

benefit" requirement to the particular circumstance in which the

defendant is also a member of the union whose members he forces

the extortion victim to hire.     Id. at 420.5


     5 We note that the extortion at issue in Green was carried
out "through threats of force or violence," Green, 350 U.S. at
420, rather than through the "wrongful use of . . . [economic]



                                - 17 -
             Nor    does    the    Supreme    Court's     more   recent   decision

concerning the "obtaining of property" element in Sekhar v. United

States, 570 U.S. 729 (2013), demonstrate, as the defendants suggest

that it does, that the element cannot encompass a directed transfer

of property to a third party in the absence of the defendant

thereby receiving a personal benefit.                   Sekhar did hold, as the

defendants     note,       that    the    Hobbs   Act    extortion   provision's

"obtaining         of      property"        element      requires     proof    of

"the acquisition of property" -- "[t]hat is," proof that "the

victim part[ed] with his property, and that the extortionist

gain[ed] possession of it."              Id. at 735 (internal quotation marks

and citations omitted).           But, we do not see how that part of Sekhar

precludes the conclusion that a defendant may "acqui[re]" property

within the meaning of Sekhar by directing its transfer from the

victim to a party of his choosing, notwithstanding that he does

not otherwise personally benefit from the transfer.

             Sekhar contains no suggestion that it reads the Hobbs

Act to codify a form of extortion that, with respect to the

"obtaining of property" element, is distinct from the one set forth


fear," 18 U.S.C. § 1951(b)(2).    Thus, Green had no occasion to
address whether -- in a case not involving "force or
violence" -- its categorical statement disclaiming a "direct
benefit" requirement might bear on the separate "wrongful[ness]"
element of Hobbs Act extortion, notwithstanding that the forced
payment of wages to "additional" third-party laborers without any
"direct benefit" to the defendant otherwise satisfies the
"obtaining of property" element.


                                         - 18 -
in the version of the MPC quoted by Scheidler.              See id. (quoting

Scheidler, 537 U.S. at 404, for the proposition that "obtaining

property requires not only the deprivation but also the acquisition

of property").     Thus, the fact that the MPC extortion provision

quoted in Scheidler defines "obtaining" to encompass a defendant's

"bring[ing]                about                  a                   transfer

of . . . property . . . to . . . another," Scheidler, 537 U.S. at

408 n.13 (emphasis added) (quoting Model Penal Code § 223.3, cmt.

2, at 182), suggests that no such personal benefit from a directed

transfer of property to a third party is necessary to effectuate

"the acquisition of property" that Sekhar requires, see Sekhar,
570 U.S. at 734.

          In   addition,   the     only     circuits   to     have    squarely

addressed this question -- including one that has done so in the

wake of Sekhar -- have each held that a defendant does acquire the

property at issue, within the meaning of the "obtaining" element,

by directing its transfer to another of his choosing, irrespective

of whether he receives a personal benefit as a result.               See United

States v. Carlson, 787 F.3d 939, 944 (8th Cir. 2015) (finding the

"obtaining of property" element met where the defendant "did demand

items of value, she just did not seek to obtain them for herself"

(emphasis omitted)); United States v. Vigil, 523 F.3d 1258, 1264

(10th Cir. 2008) (holding that the "obtaining of property" element

was met where a state treasurer "attempted to obtain money from [a


                                   - 19 -
company's head] and direct that money to [a political supporter's

wife]"); United States v. Gotti, 459 F.3d 296, 324 n.9 (2d Cir.

2006) (noting that a defendant may obtain property by "order[ing]

the victim to transfer the [victim's property] rights to a third

party of the extortionist's choosing" (emphasis added)); United

States v. Panaro, 266 F.3d 939, 943 (9th Cir. 2001) (explaining

that under the Hobbs Act, "someone -- either the extortioner or a

third person -- must receive the property of which the victim is

deprived" (emphasis added)); United States v. Provenzano, 334 F.2d
678, 686 (3d Cir. 1964) (noting that "[i]t is enough [under the

Hobbs Act] that payments were made at the extortioner's direction

to a person named by him" (emphasis added)).   This same conclusion

accords with -- even though it is not compelled by -- our decision

in Burhoe, insofar as it addressed the "obtaining of property"

element. See Burhoe, 871 F.3d at 27-28 (noting that a union leader

taking work away from one union member and giving it to a different

union member could potentially be an "obtaining of property").

                                C.

          The defendants do point to one last set of precedents

that they contend supports their contention that -- at least where

the defendant is alleged to have directed the victim's transfer of

property to a third party -- the defendant must have received a

personal benefit from the transfer in order to have "obtain[ed]"

the property at issue.   These so-called "under color of official


                              - 20 -
right" Hobbs Act extortion cases require proof of "the sale of

public favors for private gain," Wilkie v. Robbins, 551 U.S. 537,

564 (2007) (emphasis added), or proof of there being a quid pro

quo, see, e.g., Evans, 504 U.S. at 267-68; McCormick v. United

States, 500 U.S. 257, 273 (1991).

            But, the Court did not hold in any of those cases that

the   "obtaining    of   property"    element    requires    proof   that   the

defendant received a personal benefit separate and apart from

having     "br[ought]       about      a      transfer      of . . . property

to . . . another."       Scheidler, 537 U.S. at 408 n.13 (emphasis

added) (quoting Model Penal Code § 223.3, cmt. 2, at 182).                  The

Court simply had no reason to address that distinct issue in any

of those cases because the facts in each were such that the

property alleged to be "obtain[ed]" was transferred from the victim

directly to the defendant.           See, e.g., Evans, 504 U.S. at 257

(public official received $7,000 from a real estate developer in

exchange    for    voting   in   favor     of   the   developer's    rezoning

application).

            Moreover, the passages from these cases on which the

defendants rely do not even concern the "obtaining of property"

element of the Hobbs Act extortion provision that is our concern

here.    They concern the statute's "under color of official right"

element, 18 U.S.C. § 1951(b)(2), which the indictment in this case

does not implicate.      See id. at 268 n.20 ("[T]he requirement that


                                     - 21 -
the payment must be given in return for official acts . . . is

derived from the statutory language 'under color of official

right,'   which    has   a    well-recognized       common-law   heritage    that

distinguished between payments for private services and payments

for public services." (emphasis added)); Wilkie, 551 U.S. at 565

(holding that "efforts of Government employees to get property for

the   exclusive    benefit     of   the    Government"    do   not   qualify    as

extortion "under color of official right"). Thus, these precedents

have no bearing on the issue before us, which concerns solely the

meaning of the "obtaining of property" element.

                                          D.

           In     sum,   we   reject    the     contention   that    a   defendant

"obtain[s] . . . property" within the meaning of the Hobbs Act

extortion provision by "bring[ing] about [its] transfer . . . to

another," Scheidler, 537 U.S. at 408 n.13 (quoting Model Penal

Code § 223.3, cmt. 2, at 182), only if the defendant receives a

personal benefit in consequence.               In doing so, we align ourselves

with the only other circuits to have resolved that same question.

See, e.g., Provenzano, 334 F.2d at 686 (holding that "it is not

necessary to prove that the extortioner himself, directly or

indirectly, received the fruits of his extortion or any benefit

therefrom"); United States v. Hyde, 448 F.2d 815, 843 (5th Cir.

1971) ("One need receive no personal benefit to be guilty of

extortion; the gravamen of the offense is loss to the victim."


                                       - 22 -
(citing Provenzano, 334 F.2d at 686)); Panaro, 266 F.3d at 943

(quoting Provenzano, 334 F.2d at 686; Hyde, 448 F.2d at 843).

                                    IV.

            The defendants do separately press an alternative ground

for affirming the indictment's dismissal, which appears not to

depend on whether the "obtaining of property" element contains a

personal benefit requirement. The defendants point out that Sekhar

held that blackmailing the general counsel of a company into making

a recommendation to approve a particular investment did not amount

to an "obtaining of property" within the meaning of the Hobbs Act

extortion   provision.    See   Sekhar, 570 U.S.   at   737-38.   The

defendants emphasize that the Court came to that conclusion after

determining that the defendant's "goal" in that case "was not to

acquire the general counsel's intangible property right to give

disinterested legal advice[,] [but] was to force the general

counsel to offer advice that accorded with [the defendant's]

wishes."    Id. at 738 (emphasis added) (internal quotation marks

omitted).    The defendants assert that their case is no different

than Sekhar, as the indictment alleged no more than that they

"force[d] [Crash Line] to [hire workers] that accorded with [their]

wishes."    Id. (emphasis added).

            As the defendants put it, in light of Sekhar, the facts

proffered and alleged in the indictment "fail[] to establish that

Defendants 'directed' the wages and benefits to anyone, much less


                                - 23 -
to   an      'identified      third      party,'"       such    that     the    defendants

"obtain[ed]" them within the meaning of the Hobbs Act extortion

provision.             That   is    because,      the    defendants       contend,      the

allegations establish, at most, only that the defendants procured

"the opportunity for a set number of union members to perform real

work at an upcoming event" and not that the defendants "sent over"

property in the form of "wages and benefits" to those union

members.

                 The    District     Court      did    not     resolve    this    precise

question, as it based its ruling solely on the conclusion that

there was a personal benefit requirement where a defendant directs

the victim to transfer the property to a third party.                            But, the

District Court did dismiss the indictment on the ground that "the

government cannot prove the defendants obtained the property at

issue       as   required."         We   thus    see    no     reason    to    leave   this

alternative ground for affirmance unaddressed.                           It undoubtedly

relates to whether "the government can[] prove the defendants

obtained the property at issue . . . ."                   The defendants have fully

briefed      it    on    appeal.6        See   Oxford    Aviation,       Inc.    v.    Glob.


        6
       The defendants also seem to have made this argument below
in defending its interpretation of the "obtaining of property"
element.    The defendants argued in the opposition to the
government's motion for emergency reconsideration of the District
Court's proposed jury instructions, for example, that "this case
involves wages and benefits that were paid directly to union
members that are not affiliated with the defendants [and] [t]he



                                           - 24 -
Aerospace, Inc., 680 F.3d 85, 87–88 (1st Cir. 2012) ("[An appellee]

is entitled to defend a judgment on any adequately preserved ground

that   supports      that    judgment        even   if       the   district     judge

ignored . . . that ground.").          It also presents a question of law

that would otherwise arise on remand.

             In taking up this issue, we begin by looking to Sekhar

itself.     Sekhar did cite as an example of the common-law crime of

coercion,    which   contains    no    "obtaining        of    property"    element,

People v. Scotti, 195 N.E. 162 (N.Y. 1934).                  There, the defendants

were convicted of coercion under New York law for "compelling [the]

victim to enter into [an] agreement with [a labor] union." Sekhar,
570 U.S. at 735.     Sekhar concluded that this conduct -- along with

"compelling    [a]   store    owner     to    become     a    member   of   a   trade

association and to remove advertisements" from his storefronts,

see People v. Ginsberg, 188 N.E. 62 (N.Y. 1933) (per curiam), and

"compelling     union   members       to     drop   lawsuits        against     union

leadership," see People v. Kaplan, 240 A.D. 72, 74-75 (N.Y. App.

Div.), aff'd, 191 N.E. 621 (N.Y. 1934) -- was the "sort of [mere]



wages and benefits were only paid after the union members earned
them by performing actual services for Crash Line."        And, the
defendants' proposed jury instructions would have explained that
"[i]t is not enough for the government to prove that the defendant
controlled the money to be paid as wages and benefits and received
an unidentifiable benefit from that control" and that "[m]erely
interfering with or depriving another of property is not sufficient
to show that the defendants obtained Crash Line's property."



                                      - 25 -
interference with rights" that Congress chose to leave outside the

scope of the Hobbs Act extortion provision by including the

"obtaining of property" element.        Sekhar, 570 U.S. at 735.7

            The defendants do not dispute, though, that the Supreme

Court's pre-Sekhar precedents make clear that Congress intended

the Hobbs Act to extend to -- and thus necessarily for its

"obtaining of property" element to be satisfied by -- the "use

of . . . extortion under the guise of obtaining wages in the

obstruction of interstate commerce."       United States v. Enmons, 410
U.S. 396, 403 (1973) (emphasis added) (quoting 91 Cong. Rec. 11,900

(1945) (remarks of Rep. Hancock)); see also United States v.

Kemble, 198 F.2d 889, 891 (3d Cir. 1952) ("[T]he conclusion seems

inescapable that Congress intended that the language used in the

[Hobbs Act] be broad enough to include, in proper cases, the forced

payment of wages.").    After all, the Supreme Court made it quite

clear in Enmons that "the Hobbs Act has properly been held to reach

instances   where   union   officials   threatened   force   or   violence

against an employer in order to . . . exact 'wage' payments from


     7 Sekhar also cited the case of King v. Burdett, 91 Eng. Rep.
996 (K.B. 1696), in which a farmer was convicted of the common-
law crime of extortion for "taking money from the market people
for rent for the use of the little stalls in the market." Id. at
966; see Sekhar, 570 U.S. at 733. Sekhar noted that Burdett found
the conduct to be extortionate not because the defendant's conduct
deprived the market people of "free liberty to sell their wares in
the market according to law," but because it effectuated "the
taking of money for the use of the stalls." Id. at 733 (quoting
Burdett, 91 Eng. Rep. at 996).


                                 - 26 -
employers   in   return   for     'imposed,     unwanted,    superfluous     and

fictitious services' of workers."          Enmons, 410 U.S. at 400 & n.4

(emphasis added) (citing Green, 350 U.S. at 417; Kemble, 198 F.2d

at 889).     "[I]n those situations," the Court concluded, "the

employer's property has been misappropriated."              Id. at 400.      Nor

do the defendants contend that Sekhar -- silently -- superseded

this established line of Hobbs Act extortion precedent.                      See

Sekhar, 570 U.S. at 734 (quoting Scheidler, 537 U.S. at 404 (citing

Enmons, 410 U.S. at 400)); see also Agnostini v. Felton, 521 U.S.
203, 237 (1997) (cautioning "other courts" against "conclud[ing]

[that]   more    recent   cases    [of    the   Supreme     Court]   have,    by

implication, overruled an earlier precedent").

            The defendants' only response to the Enmons line of

precedent -- insofar as they contend that Sekhar independently

compels us to affirm the dismissal of the indictment -- is that it

has no application here.           They argue that, for this line of

precedent   to   apply,   such     that   we    could   conclude     that    the

allegations in the indictment satisfy the "obtaining of property"

element even if we set aside the personal benefit requirement,

"the government must allege and prove that the work [that Crash

Line was forced to pay for] was 'fictitious' in addition to being

'imposed, unwanted and superfluous.'"

            In fact, the defendants argue that our decision in

Burhoe, 871 F.3d at 20, compels the conclusion that the wages at


                                    - 27 -
issue   must    have    been   exacted     for   fictitious     --   rather      than

actual -- work in order for the "obtaining of property" element to

be satisfied.     Yet, the defendants contend, the facts proffered by

the government and those alleged in the indictment show only that

the "payments" at issue "were made directly to union members with

no connection to the defendants after they earned the money by

performing actual, bargained-for services at the concert."                    Thus,

the   defendants       contend,    notwithstanding     the      Enmons    line     of

precedent, there is no adequate allegation that the defendants

"directed" the wages and benefits to an "identified third party,"

such that the defendants "obtain[ed]" them within the meaning of

the Hobbs Act extortion provision.

           But, insofar as Burhoe addressed the distinction between

the exaction of wages for fictitious and for real work, it did so

only in connection with deciding whether the defendants' alleged

conduct   was    "wrongful"       within   the   meaning   of    the     Hobbs    Act

extortion provision, see 18 U.S.C. § 1951(b)(2), and then only in

connection with the specific jury instructions that had been given

in that case.      See Burhoe, 871 F.3d at 17, 19.               Burhoe did not

purport to resolve the separate question, and the only one that we

decide here, whether evidence of the forced payment of wages for

actual -- rather than for merely fictitious -- work can satisfy

the "obtaining of property" element.




                                      - 28 -
           Moreover, a review of the precedents that we considered

in Burhoe, which concerned Hobbs Act extortion charges for the

exaction of wages and benefits for union members, reveals the

problem   with   the   defendants'   contention   that   the   "obtaining"

element requires proof that the wages were exacted for fictitious

rather than real work.     As we explained in Burhoe, the predecessor

to the Hobbs Act -- the Anti-Racketeering Act of 1934 -- excepted

from its reach "the payment of wages of a bona-fide employer to a

bona-fide employee."      Id. at 18 (quoting Act of June 18, 1934, ch.

569, § 2, 48 Stat. 979, 980).        But -- as we noted in Burhoe, see

id., and as the Court observed in Green, see 350 U.S. at 419 n.5,

Enmons, see 410 U.S. at 402, and Scheidler, see 537 U.S. at

407 -- Congress, in enacting the Hobbs Act in 1946, deliberately

removed the bona-fide employer-employee exception "so as to change

the terms which brought about the result reached in [United States

v. Local 807, Int'l Bhd. of Teamsters, 315 U.S. 521 (1942)]."

Green, 350 U.S. at 419 n.5.

           This history is instructive.      As we noted in Burhoe and

as the Court noted in Scheidler, Local 807 involved the violent

exaction of wages both for actual services performed and for

fictitious work.       See Burhoe, 871 F.3d at 18 (citing Local 807,
315 U.S. at 526); Scheidler, 537 U.S. at 407 (noting that the money

exacted by the "union truckdrivers" in Local 807 was "in return

for undesired and often unutilized services" (emphasis added)


                                 - 29 -
(citations and internal quotation marks omitted)).               The Court did

not suggest in Local 807, however, that whether the defendants'

conduct   in    exacting   such    wages   qualified   as   an    "obtain[ing]

of . . . property" turned on whether or not the work was performed.

See Local 807, 315 U.S. at 534 ("We do not mean [to suggest] that

an offer to work or even the actual performance of some services

necessarily entitles one to immunity under the exception.").              The

Hobbs Act's intent to "reverse the result in" Local 807, see

Scheidler, 537 U.S. at 407, thus suggests that "the Hobbs Act was

meant to stop just such conduct" as Local 807 concerned -- that

is, "trying by force to get jobs and pay from [a non-union entity]

by threats and violence," Green, 350 U.S. at 420 (emphasis added),

even where "union members [] perform or seek actual work" for the

exacted pay, Burhoe, 871 F.3d at 18 (emphasis added) (citing Local

807, 315 U.S. at 526).         And because the Hobbs Act could do so only

if such conduct satisfied its "obtaining" element, we do not see

how this line of precedent may be squared with the defendants'

alternative argument for upholding the District Court's dismissal

of the indictment. See Scheidler, 537 U.S. at 404 (quoting Enmons,
410 U.S. at 400, for the proposition that "[e]xtortion under the

Hobbs   Act     requires   a    '"wrongful"   taking   of . . . property'"

(emphasis and alterations in original)).

              The defendants are correct that "the indictment that the

Court blessed [in Green] required that the work be 'fictitious' in


                                     - 30 -
order for Hobbs Act liability to attach."                 Burhoe, 871 F.3d at 15

(citing Green, 350 U.S. at 417).            But, as we noted in Burhoe, "the

fact that Green rejected a challenge to a Hobbs Act indictment

charging the defendants in that case with seeking fictitious work

does not necessarily mean that a showing of fictitiousness is

required to prove that union efforts to obtain work for its members

constitutes extortion under the Hobbs Act."                    Id. at 16 (citing

Green, 350 U.S. at 417).

               Burhoe shows why that is so, moreover.               It noted that

the   Enmons     Court    cited    Kemble   approvingly        as   "as    a    proper

application of the Hobbs Act."            See id. at 19 (citing Enmons, 410
U.S. at 400 & n.5, 409 (citing Kemble, 198 F.2d at 892)).                           In

Kemble, the Third Circuit concluded that the Hobbs Act extortion

provision        --      and     thus     its    "obtaining         of     property

element"    --    encompassed      the    conduct    of    a   union     agent   who,

"understanding that [a driver] did not want or need a helper and

was not authorized to employ one, nevertheless forcibly insisted

that [the driver] pay $10, described as a day's wages, for a

supernumerary to do what [the driver] himself was paid to do and

was accomplishing when [the union agent] intervened."                    Kemble, 198
F.2d at 890.      Kemble held that such forced "payment of money for

imposed,    unwanted       and    superfluous       services . . . by          violent

obstruction of commerce is within the language" of the Hobbs Act

extortion provision, which, of course, includes the "obtaining of


                                        - 31 -
property" element.8          Id. at 892.     Thus, Enmons, by virtue of its

favorable citation to Kemble, further supports the conclusion that

the "obtaining of property" element may be satisfied by a forced

transfer of wages and benefits to a third party for actual rather

than merely fictitious labor.

              Sekhar was, of course, decided after Kemble, Enmons, and

Scheidler.         But, Sekhar gives no indication that it meant to limit

the reach of those decisions with respect to the "obtaining of

property" element.          In fact, consistent with that conclusion, the

Second      Circuit    recently    rejected      a   defendant's   "Sekhar-based

challenge" by holding that the "obtaining of property" element was

met where the president of a local union "used threats of violence

and destruction of property in an attempt to force contractors to

hire members of his union" to perform real rather than fictitious

work.       United States v. Kirsch, 903 F.3d 213, 216, 225 (2d Cir.

2018), cert. denied, No. 18-892, 2019 WL 888142 (U.S. Feb. 25,

2019).        In    doing   so,   the   Second   Circuit   explained   that   the

defendant "sought to extort property that Local 17 members could




        8
       As we noted in Burhoe, with respect to wrongfulness, "the
holding in Kemble is limited by the fact that the union's agent
engaged in violent conduct that was nowhere sanctioned by federal
or state law." Burhoe, 871 F.3d at 19. But, the clear import of
Kemble is that such a situation is otherwise considered an
"obtaining of property" under the Hobbs Act extortion provision.



                                        - 32 -
clearly    'obtain':       wages     and     benefits     from      construction

contractors."9       Id. at 225, 227.

                                       V.

           The government has charged two public officials on a

novel theory of Hobbs Act extortion. Given the stakes, the parties

"requested a pretrial ruling on a dispositive legal question that

the   parties    ha[d]   substantially       explored    in     briefs    and   oral

argument [for] over [a] year."             In resolving that legal question

on appeal, which concerns only the meaning of "obtaining of

property,"      we   express   no   view    as   to   whether    the     indictment

sufficiently alleges the other elements of Hobbs Act extortion or

whether the government would ultimately be able to prove its case

beyond a reasonable doubt were it to proceed to trial.                    Thus, we

express no view as to whether, for example, the defendants' conduct

was "wrongful," as it must be under the statute, given that they

are charged with the variant of Hobbs Act extortion that requires

proof of the "wrongful use of . . . fear [of economic harm]" to




      9The Second Circuit was interpreting the "obtaining of
property" element in "[t]he 'generic' definition of extortion
applicable to RICO state law extortion predicate acts," which it
concluded was "nearly identical" to "the Hobbs Act definition of
extortion" and was thus governed by the Supreme Court's decision
concerning Hobbs Act extortion in Sekhar. Id. at 225.


                                     - 33 -
"induce[]" the victim's "consent" to the transfer of property at

issue.   See 18 U.S.C. § 1951(b)(2).

             We are mindful, though, that the defendants are local

officials who have been charged under a federal criminal statute

for using their putative permitting authority to benefit others

without personally receiving any gain.      We are mindful, too, of

the concerns expressed by the Supreme Court that an overly broad

application of the Hobbs Act could unduly chill official conduct.

See, e.g., McDonnell v. United States, 136 S. Ct. 2355, 2372

(2016); Wilkie, 551 U.S. at 567; McCormick, 500 U.S. at 272.

             The defendants have been charged, moreover, with conduct

that is, as a factual matter, quite distinct from other "wrongful

use[s] of . . . fear," a quintessential example of which, the

Supreme Court has explained, is "a store owner mak[ing] periodic

protection payments to gang members out of fear that they will

otherwise trash the store."     Ocasio v. United States, 136 S. Ct.
1423, 1435 (2016).      And, the defendants have been charged with

threatening "fear of economic harm" -- a "type of fear," we have

explained, that "is not necessarily 'wrongful' for Hobbs Act

purposes."     Burhoe, 871 F.3d at 9 (citations omitted).   In fact,

just as "fear of economic harm is part of many legitimate business

transactions," fear of economic harm may also be a necessary

consequence of many legitimate exercises of official authority.




                                - 34 -
Id. (citations omitted).10        In the end, whether "[t]he use of

economic fear" is "wrongful" within the meaning of the Hobbs Act

extortion provision turns, at least in part, on whether it was

"employed to achieve a wrongful purpose."            Id. (internal quotation

marks omitted).

            Neither the District Court nor the parties on appeal

have addressed the "wrongful[ness]" element.11                  We also have not

had previous occasion to address whether that element is met in

circumstances   resembling    the    conduct    that       is    alleged    in    the

indictment   here,   which   concern    the    use    of    economic       fear    by

government officials to secure real work for members of a specific

union and for which the officials would receive no personal gain.

We thus confine our holding to the element of the offense that is

the sole focus of the parties' arguments to us -- namely, the

statute's     "obtaining     of     property"        element.              And    we



     10By contrast, "we have made clear that the use of actual or
threatened violence or force is 'inherently wrongful,' as is the
use of fear of physical harm."     Id. (quoting United States v.
Sturm, 870 F.2d 769, 773 (1st Cir. 1989), and citing United States
v. Kattar, 840 F.2d 118, 123 (1st Cir. 1988)).
     11 We note that, below, the defendants raised the issue of
wrongfulness, as we interpreted that element in Burhoe, in their
renewed motion to dismiss the indictment, and the government argued
that the superseding indictment sufficiently alleged the element
of wrongfulness. The District Court denied that motion to dismiss
as to the "wrongful[ness]" and "obtaining" elements as "turn[ing]
on facts beyond the [third] superseding indictment which the Court
cannot consider at this time."     That order, however, is not at
issue in this appeal.


                                    - 35 -
conclude -- contrary to the District Court -- that this element

may be satisfied by evidence showing that the defendants induced

the victim's consent to transfer property to third parties the

defendants identified, even where the defendants do not incur any

personal benefit from the transfer and even where the transfer

takes the form of wages paid for real rather than fictitious work.

          The District Court's order of dismissal is vacated, and

the matter is remanded for further proceedings consistent with

this opinion.




                             - 36 -